CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit 10.41

SECURITY AGREEMENT

1. GRANT OF SECURITY INTEREST. Reference hereby is made to that certain Credit
Agreement dated as of December 5, 2011 by and between, MAXWELL TECHNOLOGIES,
INC., a Delaware corporation (“Debtor”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) as amended, restated, modified or supplemented from time to
time (the “Credit Agreement”). To secure its obligations under the Credit
Agreement, and for other valuable consideration, as of December 5, 2011, Debtor
hereby collaterally assigns, transfers, pledges, and grants to Bank a continuing
security interest in all of the property of Debtor described as follows
(collectively, the “Collateral”):

(a) all accounts, deposit accounts, contract rights, chattel paper (whether
electronic or tangible), instruments, promissory notes, documents, general
intangibles, payment intangibles, software, commercial tort claims, Stock,
securities and all other investment property, supporting obligations and
financial assets, letter of credit rights, health-care insurance receivables and
other rights to payment of every kind now existing or at any time hereafter
arising, wherever located; as used herein “Stock” means any shares, securities,
stock, options, warrants, general or limited partnership interests, membership
units or interests, or other equivalents (regardless of how designated) of or in
a corporation, partnership, limited liability company, partnership, joint
venture or equivalent entity whether voting or nonvoting, including common
stock, preferred stock or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended);

(b) all inventory, goods held for sale or lease or to be furnished under
contracts for service, or goods so leased or furnished, raw materials, component
parts and embedded software, work in process and other materials used or
consumed in Debtor’s business, now or at any time hereafter owned or acquired by
Debtor, wherever located, and all products thereof, whether in the possession of
Debtor, any warehousemen, any bailee or any other person, or in process of
delivery, and whether located at Debtor’s places of business or elsewhere;

(c) all warehouse receipts, bills of sale, bills of lading and other documents
of every kind (whether or not negotiable) in which Debtor now has or at any time
hereafter acquires any interest and all goods covered thereby, and all
additions, accessions and improvements thereto and products thereof, wherever
located, whether in the possession or custody of Debtor, any bailee or any other
person for any purpose or in process of delivery;

(d) all money and property heretofore, now or hereafter delivered to or
deposited with Bank or otherwise coming into the possession, custody or control
of Bank (or any agent or bailee of Bank) in any manner or for any purpose
whatsoever during the existence of this Security Agreement (this “Agreement”)
and whether held in a general or special account or deposit for safekeeping or
otherwise;

(e) all right, title and interest of Debtor under licenses, guaranties,
warranties, management agreements, marketing or sales agreements, escrow
contracts, indemnity agreements, insurance policies, service or maintenance
agreements, supporting obligations and other similar contracts of every kind in
which Debtor now has or at any time hereafter shall have an interest;



--------------------------------------------------------------------------------

(f) all goods (including goods returned or repossessed from Debtor’s customers),
tools, machinery, furnishings, furniture and other equipment and fixtures of
every kind now existing or hereafter acquired, and all improvements,
replacements, accessions and additions thereto and embedded software included
therein, whether located on any property owned or leased by Debtor or elsewhere,
including without limitation, any of the foregoing now or at any time hereafter
located at or installed on the land or in the improvements at any of the real
property owned or leased by Debtor, and all such goods after they have been
severed and removed from any of said real property; and

(g) all motor vehicles, trailers, mobile homes, manufactured homes, boats, other
rolling stock and related equipment of every kind now existing or hereafter
acquired and all additions and accessories thereto, whether located on any
property owned or leased by Debtor or elsewhere;

together with all of Debtor’s books and records relating to the foregoing, and
whatever is receivable or received when any of the foregoing or the proceeds
thereof are sold, leased, licensed, collected, exchanged or otherwise disposed
of, whether such disposition is voluntary or involuntary, including without
limitation, (i) all rights to payment, including returned premiums, with respect
to any insurance relating to any of the foregoing and all rights to payment with
respect to any claim or cause of action affecting or relating to any of the
foregoing (collectively, “Rights to Payment”), and (ii) all stock rights, rights
to subscribe, stock splits, liquidating dividends, cash dividends, dividends
paid in stock, new securities or other property of any kind which Debtor is or
may hereafter be entitled to receive on account of any securities pledged
hereunder, including without limitation, stock received by Debtor due to stock
splits or dividends paid in stock or sums paid upon or in respect of any
securities pledged hereunder upon the liquidation or dissolution of the issuer
thereof (collectively, “Proceeds”). Notwithstanding the foregoing, the
Collateral does not include (i) any of the following, whether now owned or
hereafter acquired: any copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished; any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same; trademarks, trade
names, service marks, mask works, rights of use of any name or domain names and,
to the extent permitted under applicable law, any applications therefor, whether
registered or not; and the goodwill of the business of Borrower connected with
and symbolized thereby, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions; and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing; provided, however, the Collateral shall include all accounts, license
and royalty fees and other revenues, proceeds, or income arising out of or
relating to any of the foregoing; (ii) more than sixty five percent (65%) of the
total combined voting power of all classes of stock entitled to vote the shares
of capital stock (the “Shares”) of Maxwell Technologies SA or any other
Subsidiary of Borrower, not incorporated or organized under the laws of one of
the States or jurisdictions of the United States; or (iii) any rights or
interests in any lease, license, contract, or agreement, as such or the assets
subject thereto if under the terms of such lease, license, contract, or
agreement, or applicable law with respect thereto, the valid grant of lien
therein or in such assets to Bank is prohibited and such prohibition has not
been or is not waived or the consent of the other party to such lease, license,
contract, or agreement has not been or is not otherwise obtained or under
applicable law such prohibition cannot be waived; provided that such rights or
interests in any such lease, license, contract or agreement and such assets
subject thereto will be deemed to be “Collateral” hereunder upon the termination
of; or consent, release or waiver under, such lease, license, contract or
agreement, subject to applicable law.

 

2



--------------------------------------------------------------------------------

2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank,
including but not limited to in connection with or pursuant to the Credit
Agreement; (b) all obligations of Debtor and rights of Bank under this
Agreement; and (c) all present and future obligations of Debtor to Bank of other
kinds. The word “Indebtedness” is used herein in its most comprehensive sense
and includes any and all advances, debts, obligations and liabilities of Debtor,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement, and whether Debtor may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.

3. TERMINATION. This Agreement will terminate upon the full and indefeasible
satisfaction, payment, performance and discharge of all obligations of Debtor to
Bank (other than inchoate indemnity obligations), including without limitation,
the payment of all Indebtedness of Debtor to Bank, the termination of all
commitments of Bank to extend credit to Debtor, and Debtor has deposited with
Bank cash collateral with respect to all contingent obligations, including all
contingent reimbursement obligations with respect to Letters of Credit, in
amounts and on terms and conditions and with parties satisfactory to Bank.

4. OBLIGATIONS OF BANK. Any money received by Bank in respect of the Collateral
following the occurrence and during the continuance of an Event of Default, may
be deposited, at Bank’s option, into a non-interest bearing account over which
Debtor shall have no control, and the same shall, for all purposes, be deemed
Collateral hereunder. Bank’s obligation with respect to Collateral and Proceeds
in its possession shall be strictly limited to the duty to exercise reasonable
care in the custody and preservation of such Collateral and Proceeds, and such
duty shall not include any obligation to ascertain or to initiate any action
with respect to or to inform Debtor of maturity dates, conversion, call or
exchange rights, or offers to purchase the Collateral or Proceeds, or any
similar matters, notwithstanding Bank’s knowledge of the same. Bank shall have
no duty to take any steps necessary to preserve the rights of Debtor against
prior parties, or to initiate any action to protect against the possibility of a
decline in the market value of the Collateral or Proceeds. Bank shall not be
obligated to take any action with respect to the Collateral or Proceeds
requested by Debtor unless such request is made in writing and Bank determines,
in its sole discretion, that the requested action would not unreasonably
jeopardize the value of the Collateral and Proceeds as security for the
Indebtedness.

5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank that:

(a) Debtor’s legal name is exactly as set forth on the first page of this
Agreement, Debtor is a corporation registered and validly existing under the
laws of the Sate of Delaware, and all of Debtor’s organizational documents or
agreements delivered to Bank are complete and accurate in every respect;

(b) Debtor’s chief executive offices and other places of business are as listed
on Schedule 5(b) hereto. Except as shown on Schedule 5(b), no inventory or other
tangible Collateral is stored with a bailee, warehouseman or similar party, nor
is any inventory consigned to any person;

 

3



--------------------------------------------------------------------------------

(c) the Collateral is located or domiciled at only the additional address(es)
listed on Schedule 5(c) hereto;

(d) Schedule 5(d) hereto sets forth a complete and accurate list of each of
Debtor’s direct and indirect subsidiaries’ exact legal names, jurisdiction(s) of
incorporation or organization, type of organization and organizational
identification number, if any, assigned by its jurisdiction of incorporation or
organization. Neither Debtor nor any of its subsidiaries has been known as or
used any corporate, fictitious or trade names within the last five (5) years,
except those listed on Schedule 5(d) hereto. Except as set forth on Schedule
5(d), neither Debtor nor any of its subsidiaries has been the surviving
corporation of a merger or consolidation or acquired all or substantially all of
the assets of any person within the last five (5) years;

(e) Schedule 5(e) hereto sets forth a complete and accurate description of the
ownership and capitalization of Debtor’s direct and indirect subsidiaries and
the percentage of subsidiaries’ voting stock owned by Debtor or another
subsidiary of Debtor;

(f) Debtor does not have any deposit, investment, securities or commodities
accounts other than as set forth on Schedule 5(f) hereto;

(g) Debtor is the sole owner, and has possession or control, of the Collateral,
Proceeds and Rights to Payment;

(h) Debtor has the exclusive right to grant a security interest and lien in the
Collateral, Proceeds and Rights to Payment;

(i) all the Collateral, Proceeds, Rights to Payment and other property of the
Debtor are genuine, free from liens, adverse claims, setoffs, default,
prepayment, defenses and conditions precedent of any kind or character;

(j) all statements contained herein and, where applicable, in the Collateral are
true and complete in all material respects;

(k) no financing statement covering any of the Collateral, Proceeds, Rights to
Payment or any other property of Debtor, and naming any secured party other than
Bank, is on file in any public office, except as set forth on Schedule 5(k)
hereto;

(l) where Collateral and Proceeds consists of investment securities,
instruments, chattel paper, documents, contracts, insurance policies or any like
property or any Rights to Payment, (i) all persons appearing to be obligated
thereon have authority and capacity to contract and are bound as they appear to
be, (ii) all property subject to chattel paper has been properly registered and
filed in compliance with law and to perfect the interest of Debtor in such
property, and (iii) all such Collateral and Proceeds comply with all applicable
laws concerning form, content and manner of preparation and execution, including
where applicable Federal Reserve Regulation Z and any State consumer credit
laws; and

(m) where the Collateral consists of equipment, Debtor is not in the business of
selling goods of the kind included within such Collateral, and Debtor
acknowledges that no sale or other disposition of any such Collateral, including
without limitation, any such Collateral which Debtor may deem to be surplus, has
been consented to or acquiesced in by Bank, except as specifically set forth in
writing by Bank.

 

4



--------------------------------------------------------------------------------

6. COVENANTS OF DEBTOR.

(a) Debtor agrees in general: (i) to pay Indebtedness secured hereby when due;
(ii) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto except for such losses,
claims, demands, liabilities and expenses resulting from Bank’s gross negligence
or willful misconduct; (iii) to permit Bank to exercise its powers under this
Agreement or any other Loan Document; (iv) to execute and deliver such documents
as Bank deems reasonably necessary to create, perfect and continue the security
interests contemplated hereby; (v) not to change its name, and as applicable,
its chief executive office, its principal residence or the jurisdiction in which
it is organized and/or registered without giving Bank prior written notice
thereof; (vi) not to change any location where Debtor keeps any Collateral with
an aggregate value in excess of One Hundred Thousand Dollars ($100,000) in
respect of any specific location or with an aggregate value in excess of Five
Hundred Thousand Dollars ($500,000) in respect of all locations, or Debtor’s
records concerning the Collateral, Proceeds and Rights to Payment without giving
Bank prior written notice of the address to which Debtor is moving same; and
(vii) to cooperate with Bank in perfecting all security interests granted herein
and in obtaining such agreements from third parties as Bank deems reasonably
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder.

(b) Debtor agrees with regard to the Collateral, Proceeds and Rights to Payment,
unless Bank agrees otherwise in writing: (i) that Bank is authorized to file
financing statements in the name of Debtor to perfect Bank’s security interest
in the Collateral, Proceeds and Rights to Payment; (ii) where applicable, to
insure the Collateral with Bank named as loss payee, in form, substance and
amounts, under agreements, against risks and liabilities, and with insurance
companies reasonably satisfactory to Bank; (iii) where applicable, to operate
the Collateral in accordance with all applicable statutes, rules and regulations
relating to the use and control thereof, and not to use any Collateral for any
unlawful purpose or in any way that would void any insurance required to be
carried in connection therewith; (iv) not to remove the Collateral from Debtor’s
premises except in the ordinary course of Debtor’s business; (v) to pay when due
all license fees, registration fees and other charges in connection with any
Collateral; (vi) not to permit any lien on the Collateral, Proceeds and Rights
to Payment, including without limitation, liens arising from repairs to or
storage of the Collateral (other than Permitted Liens as defined in section 5.9
of the Credit Agreement); (vii) not to sell, hypothecate or dispose of, nor
permit the transfer by operation of law of, any of the Collateral, Proceeds and
Rights to Payment or any interest therein, except sales of inventory to buyers
in the ordinary course of Debtor’s business and except as expressly permitted
under the Credit Agreement; (viii) to permit Bank to audit and inspect the
Collateral during normal business hours on at least 24 hours’ notice once per
year (unless an Event of Default has occurred and is continuing in which case
such audits and inspections may be at any time, from time to time, and no notice
shall be required); (ix) to keep, in accordance with generally accepted
accounting principles, complete and accurate records regarding all Collateral,
Proceeds and Rights to Payment, and to permit Bank, upon 24 hours’ notice
(unless an Event of Default has occurred and is continuing) to inspect the same
and make copies thereof at any reasonable time; (x) if requested by Bank, to
receive and use reasonable diligence to collect Collateral consisting of
accounts and other Rights to Payment and Proceeds, in trust and as the property
of Bank, and to immediately endorse as appropriate and deliver such Collateral,
Proceeds and Rights to Payment to Bank daily in the exact form in which they are
received together with a collection report in form satisfactory to Bank;
(xi) not to commingle the Collateral or Proceeds, or collections thereunder,
with other property; (xii) to give

 

5



--------------------------------------------------------------------------------

only normal allowances and credits in the ordinary course of business consistent
with Debtor’s policies with respect thereto as of the date hereof, and to advise
Bank thereof immediately in writing if they affect any rights to payment or
Proceeds in any material respect; (xiii) from time to time, within fifteen
(15) days of being requested by Bank, to prepare and deliver a schedule of all
the Collateral, Proceeds and Rights to Payment subject to this Agreement and to
assign in writing and deliver to Bank all accounts, contracts, leases and other
chattel paper, instruments, documents and other evidences thereof; (xiv) in the
event Bank elects to receive payments of Rights to Payment or Proceeds
hereunder, to pay all reasonable, documented, out-of-pocket expenses incurred by
Bank in connection therewith, including expenses of accounting, correspondence,
collection efforts, reporting to account or contract debtors, filing, recording,
record keeping and expenses incidental thereto; (xv) Debtor will first notify
Bank prior to storing or otherwise delivering Collateral to a bailee or similar
third party at a location which Collateral has an aggregate value in excess One
Hundred Thousand Dollars ($100,000) in respect of any specific location or an
aggregate value in excess of Five Hundred Thousand Dollars ($500,000) in respect
of all locations, and cause such bailee to execute and deliver a bailee
agreement in form and substance reasonably satisfactory to Bank in its good
faith discretion, (xvi) to provide any service and do any other acts which may
be reasonably necessary to maintain, preserve and protect all Collateral and, as
appropriate and applicable, to keep all Collateral in good and saleable
condition, to deal with the Collateral in accordance with the standards and
practices adhered to generally by users and manufacturers of like property, and
to keep all Collateral and Proceeds free and clear of all defenses, rights of
offset and counterclaims, and (xvii) except as permitted in the Credit
Agreement, not to agree with any person other than Bank to refrain from granting
or allowing to exist a lien upon any of its, and not to covenant to any other
person that Debtor in the future will refrain from creating, incurring, assuming
or allowing any lien with respect to any of Debtor’s property.

(c) Debtor represents, warrants, covenants and agrees that, with respect to any
Stock included in the Collateral, the original certificate or certificates for
such Stock, accompanied by an instrument of transfer or assignment, in form
satisfactory to Bank, duly executed in blank by Debtor have been, or will be
immediately upon execution and delivery of this Agreement, delivered by Debtor
to Bank. Debtor shall cause the books of the issuers of such Stock to reflect
the pledge of the Stock hereunder. Debtor will further execute and deliver such
documents, and take or cause to be taken such actions, as Bank may reasonably
request to perfect or continue the perfection of Bank’s security interest in
such Stock. In the event that Debtor receives any Proceeds in respect of Stock,
Debtor will hold the same in trust on behalf of and for the benefit of Bank and
will immediately deliver all such Proceeds to Bank in the exact form received,
with the endorsement of Debtor if necessary and/or appropriate undated stock
powers duly executed in blank, to be held by Bank as part of the Collateral,
subject to all terms hereof. Debtor agrees that as to any Collateral or Proceeds
consists of Stock, and so long as no Event of Default exists, to vote said
securities and to give consents, waivers and ratifications with respect thereto,
provided that no vote shall be cast or consent, waiver or ratification given or
action taken which would impair Bank’s interests in the Collateral and Proceeds
or be inconsistent with or violate any provisions of this Agreement.

7. POWERS OF BANK. Debtor appoints Bank its true attorney in fact to perform any
of the following powers upon the occurrence and during the continuance of an
Event of Default, which are coupled with an interest, are irrevocable until
termination of this Agreement and may be exercised from time to time by Bank’s
officers and employees, or any of them, whether or not Debtor is in default:
(a) to perform any obligation of Debtor under the Loan Documents, but that
Debtor fails to do, in Debtor’s name or otherwise; (b) to give notice to account
debtors or others of Bank’s rights in the Collateral, Proceeds and Rights to
Payment, to enforce or forebear from enforcing the same and make extension and
modification agreements

 

6



--------------------------------------------------------------------------------

with respect thereto; (c) to release persons liable on the Collateral, Proceeds
and Rights to Payment and to give receipts and acquittances and compromise
disputes in connection therewith; (d) to release or substitute security; (e) to
resort to security in any order; (f) to prepare, execute, file, record or
deliver notes, assignments, schedules, designation statements, financing
statements, continuation statements, termination statements, statements of
assignment, applications for registration or like papers to perfect, preserve or
release Bank’s interest in the Collateral, Proceeds and Rights to Payment;
(g) to receive, open and read mail addressed to Debtor; (h) to take cash,
instruments for the payment of money and other property to which Bank is
entitled; (i) to verify facts concerning the Collateral, Proceeds and Rights to
Payment by inquiry of obligors thereon, or otherwise, in its own name, Debtor’s
name or a fictitious name; (j) to endorse, collect, deliver and receive payment
under instruments for the payment of money constituting or relating to Proceeds;
(k) to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by Bank, at Bank’s sole option, toward
repayment of the Indebtedness or, where appropriate, replacement of the
Collateral; (l) to exercise all rights, powers and remedies which Debtor would
have, but for this Agreement, with respect to all the Collateral, Proceeds and
Rights to Payment subject hereto; (m) to enter onto Debtor’s premises in
inspecting the Collateral; (n) to give notices of exclusive control, entitlement
orders or like instructions with respect to deposit and/or securities accounts,
and to make withdrawals from and to close deposit accounts or other accounts
with any financial institution, wherever located, into which Collateral,
Proceeds or Rights to Payment may have been deposited, and to apply funds so
withdrawn to payment of the obligations; (o) to preserve or release the interest
evidenced by chattel paper to which Bank is entitled hereunder and to endorse
and deliver any evidence of title incidental thereto; (p) to notify any person
obligated on any security, instrument or other document subject to this
Agreement of Bank’s rights hereunder; (q) to collect by legal proceedings or
otherwise all dividends, interest, principal or other sums now or hereafter
payable upon or on account of the Collateral, Proceeds or Rights to Payment,
(r) to enter into any extension, modification, reorganization, deposit, merger
or consolidation agreement, or any other agreement relating to or affecting the
Collateral, Proceeds or Rights to Payment, and in connection therewith to
deposit or surrender control of the Collateral, Proceeds or Rights to Payment,
to accept other property in exchange for the Collateral, Proceeds and Rights to
Payment, and to do and perform such acts and things as Bank may deem proper,
with any money or property received in exchange for the Collateral, Proceeds or
Rights to Payment, at Bank’s option, to be applied to the Indebtedness or held
by Bank under this Agreement; (s) to make any compromise or settlement Bank
deems desirable or proper in respect of the Collateral and Proceeds, (t) to do
all acts and things and execute all documents in the name of Debtor or
otherwise, deemed by Bank as necessary, proper and convenient in connection with
the preservation, perfection or enforcement of its rights hereunder, and (u) to
sign Debtor’s name on any documents or security instruments necessary to perfect
or continue the perfection of, or maintain the priority of, Bank’s security
interest in the Collateral. Notwithstanding the foregoing, however, that the
powers of attorney granted herein (other than with respect to items (a), (d),
(f), (i), (m), (t) and (u) above which may be exercised at any time) shall be
exercisable only upon the occurrence and during the continuance of an Event of
Default unless in Bank’s good faith opinion prompt action is necessary to
preserve or protect the Collateral or Bank’s security interest in the
Collateral. To effect the purposes of this Agreement or otherwise upon
instructions of Debtor, Bank may cause any Collateral and/or Proceeds to be
transferred to Bank’s name or the name of Bank’s nominee. If an Event of Default
has occurred and is continuing, any or all Collateral and/or Proceeds consisting
of securities may be registered, without notice, in the name of Bank or its
nominee, and thereafter Bank or its nominee may exercise, without notice, all
voting and corporate rights at any meeting

 

7



--------------------------------------------------------------------------------

of the shareholders of the issuer thereof, any and all rights of conversion,
exchange or subscription, or any other rights, privileges or options pertaining
to such Collateral and/or Proceeds, all as if it were the absolute owner
thereof. The foregoing shall include, without limitation, the right of Bank or
its nominee to exchange, at its discretion, any and all Collateral and/or
Proceeds upon the merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof, or upon the exercise by the issuer
thereof or Bank of any right, privilege or option pertaining to any the
Collateral and/or Proceeds consisting of Stock, and in connection therewith, the
right to deposit and deliver any and all of the Collateral and/or Proceeds with
any committee, depository, transfer agent, registrar or other designated agency
upon such terms and conditions as Bank may determine. All of the foregoing
rights, privileges or options may be exercised without liability on the part of
Bank or its nominee except to account for property actually received by Bank.
Bank shall have no duty to exercise any of the foregoing, or any other rights,
privileges or options with respect to the Collateral or Proceeds and shall not
be responsible for any failure to do so or delay in so doing.

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral, Proceeds and Rights to Payment, and upon the
failure of Debtor to do so, Bank at its option may pay any of them and shall be
the sole judge of the legality or validity thereof and the amount necessary to
discharge the same. Any such payments made by Bank shall be obligations of
Debtor to Bank, due and payable immediately upon demand, together with interest
at a rate determined in accordance with the provisions of this Agreement, and
shall be secured by the Collateral, Proceeds and Rights to Payment, subject to
all terms and conditions of this Agreement.

9. EVENTS OF DEFAULT. The occurrence of any Event of Default under the Credit
Agreement shall constitute an “Event of Default” under this Agreement.

10. REMEDIES. Upon the occurrence and during the continuance of any Event of
Default, Bank shall have the right to declare immediately due and payable all or
any Indebtedness secured hereby and to terminate any commitments to make loans
or otherwise extend credit to Debtor. Bank shall have all other rights, powers,
privileges and remedies granted to a secured party upon default under the
California Uniform Commercial Code or otherwise provided by law, including
without limitation, the right (a) to contact all persons obligated to Debtor on
any Collateral, Proceeds or Rights to Payment and to instruct such persons to
deliver all the Collateral, Proceeds and/or Rights to Payment directly to Bank,
and (b) to sell, lease, license or otherwise dispose of any or all Collateral.
All rights, powers, privileges and remedies of Bank shall be cumulative. No
delay, failure or discontinuance of Bank in exercising any right, power,
privilege or remedy hereunder shall affect or operate as a waiver of such right,
power, privilege or remedy; nor shall any single or partial exercise of any such
right, power, privilege or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power, privilege
or remedy. Any waiver, permit, consent or approval of any kind by Bank of any
default hereunder, or any such waiver of any provisions or conditions hereof,
must be in writing and shall be effective only to the extent set forth in
writing. It is agreed that public or private sales or other dispositions, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions. While an Event of Default exists: (a) Debtor
will deliver to Bank from time to time, as requested by Bank, current lists of
all the Collateral, Proceeds and Rights to Payment; (b) Debtor will not dispose
of any Collateral, Proceeds or Rights to Payment except on terms approved by
Bank; (c) at Bank’s request, Debtor will

 

8



--------------------------------------------------------------------------------

assemble and deliver all Collateral, Proceeds and Rights to Payment, and books
and records pertaining thereto, to Bank at a reasonably convenient place
designated by Bank; (d) Bank may, without notice to Debtor, enter onto Debtor’s
premises and take possession of the Collateral; (e) Bank may appropriate the
Collateral and apply all Proceeds toward repayment of the Indebtedness in such
order of application as Bank may from time to time elect; and (f) Bank may, at
any time and at Bank’s sole option, liquidate any time deposits pledged
hereunder, whether or not said time deposits have matured and notwithstanding
the fact that such liquidation may give rise to penalties for early withdrawal
of funds. With respect to any sale or other disposition by Bank of any
Collateral subject to this Agreement, Debtor hereby expressly grants to Bank the
right to sell such Collateral using any or all of Debtor’s trademarks, trade
names, trade name rights and/or proprietary labels or marks. Debtor further
agrees that Bank shall have no obligation to process or prepare any Collateral
for sale or other disposition. For any Collateral or Proceeds consisting of
securities, Bank shall have no obligation to delay a disposition of any portion
thereof for the period of time necessary to permit the issuer thereof to
register such securities for public sale under any applicable state or federal
law, even if the issuer thereof would agree to do so.

11. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral, Proceeds or Rights to Payment, or any part thereof, may be applied
by Bank to the payment of expenses incurred by Bank in connection with the
foregoing, including reasonable attorneys’ fees, and the balance of such
proceeds may be applied by Bank toward the payment of the Indebtedness in such
order of application as Bank may from time to time elect. Upon the transfer of
all or any part of the Indebtedness, Bank may transfer all or any part of the
Collateral, Proceeds or Rights to Payment and shall be fully discharged
thereafter from all liability and responsibility with respect to any of the
foregoing so transferred, and the transferee shall be vested with all rights and
powers of Bank hereunder with respect to any of the foregoing so transferred;
but with respect to any Collateral, Proceeds or Rights to Payment not so
transferred, Bank shall retain all rights, powers, privileges and remedies
herein given. Bank may at any time deliver the Collateral and Proceeds, or any
part thereof, to Debtor, and the receipt thereof by any Debtor shall be a
complete and full acquittance for the Collateral and Proceeds so delivered, and
Bank shall thereafter be discharged from any liability or responsibility
therefor.

12. STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full
and all commitments by Bank to extend credit to Debtor have been terminated, the
power of sale or other disposition and all other rights, powers, privileges and
remedies granted to Bank hereunder shall continue to exist and may be exercised
by Bank at any time and from time to time irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.

13. MISCELLANEOUS. When there is more than one Debtor named herein: (a) the word
“Debtor” shall mean all or any one or more of them as the context requires;
(b) the obligations of Debtor hereunder are joint and several; and (c) until all
Indebtedness shall have been paid in full, no Debtor shall have any right of
subrogation or contribution, and Debtor hereby waives any benefit of or right to
participate in any of the Collateral or Proceeds or any other security now or
hereafter held by Bank. The Debtor acknowledges and agrees that the provisions
of Section 7.11 of the Credit Agreement are applicable to the Debtor’s
obligations and liabilities under this Agreement and the other Loan Documents.
Debtor hereby waives any

 

9



--------------------------------------------------------------------------------

right to require Bank to (i) proceed against any other Debtor or any other
person, (ii) marshal assets or proceed against or exhaust any security from any
other Debtor or any other person, (iii) perform any obligation of Debtor with
respect to the Collateral, Proceeds or Rights to Payment, and (d) make any
presentment or demand, or give any notice of nonpayment or nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any Collateral or Proceeds. Debtor further waives any right to direct the
application of payments or security for any Indebtedness of Debtor or
indebtedness of customers of Debtor.

14. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in any other loan
documents entered into between Debtor and Bank and to Debtor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows:
(a) if personally delivered, upon delivery; (b) if sent by mail, upon the
earlier of the date of receipt or three (3) days after deposit in the U.S. mail,
first class and postage prepaid; and (c) if sent by telecopy, upon receipt.

15. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all payments, advances, fees, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), reasonably expended or
incurred by Bank in connection with (a) the perfection and preservation of the
Collateral or Bank’s interest therein, and (b) the realization, enforcement and
exercise of any right, power, privilege or remedy conferred by this Agreement,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank’s ability to
exercise any of its rights or remedies with respect thereto. All of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum equal to the highest rate then applicable to
advances made under the Credit Agreement from time to time.

16. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

17. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

18. DEFINED TERMS. All capitalized terms used herein without definitions shall
have the respective meanings assigned to such terms in the Credit Agreement. All
terms not defined in the Credit Agreement that are defined in the UCC and used
herein shall have the meanings assigned to such terms in the UCC.

19. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

[Balance of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
set forth above.

MAXWELL TECHNOLOGIES, INC.

 

By:

 

/s/ Kevin Royal

Name:

  Kevin Royal

Title:

  CFO

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Security Agreement between Wells Fargo Bank, National Association and Maxwell
Technologies, Inc. Schedule:    5(b) Schedule Description:    Places of Business
and Collateral Locations Third Party Owned Locations     

 

Places of Business

      Global Headquarters    5271 Viewridge Court, Suite 100 San Diego, CA 92123
   N.A. Manufacturing and Engineering Center    9244 Balboa Avenue San Diego, CA
92123    Research and Development Center    3912 Calle Fortunada, Suite B San
Diego, CA 92123    Manufacturing Location    8644 West Ludlow Drive Building C
Peoria, Arizona 85381    opening in process Maxwell Technologies SA    CH-1728
Rossens Switzerland    Maxwell Technologies GmbH    Brucker Strasse 21 D-82205
Gilching Germany    Shanghai Representative Office    #13E, CR Times Square 500
Zhangyang Road, Pudong Shanghai 200122, P.R. China    Maxwell Technologies
Shanghai Trading Co., Ltd.    #13F, CR Times Square 500 Zhangyang Road, Pudong
Shanghai 200122, P.R. China    Maxwell Technologies Ltd    Suites 3 & 4, First
Floor Millennium House Gapton Hall Road Great Yarmouth, Norfolk, United Kingdom
  

Other Collateral Locations

      GoTrans Hong Kong (Third Party Logistics)    Room 1001-1003,10TH Floor
Fullerton Centri, 19 Hung Hong Kong    Atege GmbH (Third Party Logistics)   
Allgemeine Transportgesellschaft vorm. Gondrand & Mangili mbH Kammererstr. 1
D-71636 Ludwigsburg    Belton Energy Technology Limited (Contract Manufacturer)
   Unit 4-6, 12/F, Block B Vigor Industrial Building 14-20 Cheung Tat Road Tsing
Yi, N.T., Hong Kong, China    Expeditors International of Washington, Inc,.
(Warehouse)    1470 Exposition Way Suite 110 San Diego, CA 92154 USA   



--------------------------------------------------------------------------------

Security Agreement between Wells Fargo Bank, National Association and Maxwell
Technologies, Inc. Schedule:    5(c) Schedule Description:    Additional
Addresses Where Collateral is Located None other than the locations listed on
Schedule 5(b).

 

13



--------------------------------------------------------------------------------

Security Agreement between Wells Fargo Bank, National Association and Maxwell
Technologies, Inc. Schedule:    5(d) Schedule Description:    Subsidiaries

 

Subsidiary Legal Name    Type of Entity    Jurisdiction of
Organization   

Organizational
Identification

Number

Maxwell Technologies SA

   Limited Liability Company    Switzerland    CH-217-0131313-6 Maxwell
Technologies GmbH    Limited Liabity Company    Germany    171351
Maxwell Technologies, Shanghai Trading, Ltd.    Foreign Invested Commercial
Entity    Shanghai Pudong    TBD Maxwell Technologies, Ltd    Private Limited
Liability Company    England and Wales    7350196 Maxwell Technologies Hong Kong
Limited    Corporation    Hong Kong    1625756 I-Bus/Phoenix, Inc.    Stock
Corporation    California    C1977887 MML Holding Corp    Corporation   
Delaware    2872286 MML Acquisition Corp    Corporation    Delaware    2872274
Maxwell Holding GmbH    Limited Liability Company    Germany    106430 PurePulse
Technologies, Inc.    Corporation    Delaware    C1622960
Maxwell Technologies Systems Divisions, Inc.    Corporation    California   
C1977885

 

14



--------------------------------------------------------------------------------

Security Agreement between Wells Fargo Bank, National Association and Maxwell
Technologies, Inc. Schedule:    5(e) Schedule Description:   
Subsidiary Capitalization

 

Subsidiary Legal Name   

Authorized Shares/

Issued Shares

    Shareholder Name   

Number of

Shares Owned

 

Maxwell Technologies SA

     100,000      Maxwell Technologies, Inc.      999,998   

Maxwell Technologies GmbH

     25,000      Maxwell Holding GmbH      25,000   

Maxwell Technologies, Shanghai Trading, Ltd.

     [TBD ]    Maxwell Technologies Hong Kong Limited      All   

Maxwell Technologies, Ltd

     1,000      Maxwell Technologies, Inc.      1,000   

Maxwell Technologies Hong Kong Limited

     300,000      Maxwell Technologies, Inc.      300,000   

I-Bus/Phoenix, Inc.

     unknown      Maxwell Technologies, Inc.      All   

MML Holding Corp

     unknown      Maxwell Technologies, Inc.      All   

MML Acquisition Corp

     100,000      MML Holding Corp      100,000   

Maxwell Holding GmbH

     1      MML Acquisition Corp      1   

PurePulse Technologies, Inc.

     20,000,000/12,038,735 (1)    Maxwell Technologies, Inc.      9,901,954   

Maxwell Technologies Systems Divisions, Inc.

     unknown      Maxwell Technologies, Inc.      All   

(1) Last known information.

       

 

15



--------------------------------------------------------------------------------

Schedule: 5(f)

Schedule Description: Deposits, Investments, Securities and Commodity Accounts

[*]1

 

* CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

16



--------------------------------------------------------------------------------

Schedule: 5(k)

Schedule Description: Existing Liens

 

Secured Party

  

Filing Office

    

Filing No.

    

Filing Date

    

Approximate
Remaining Costs

    

Collateral
Description/
Amendments

 

Banc of America Leasing & Capital, LLC

     Delaware         2007 1513216         4/23/2007       $ —          
Copier Machines   

Banc of America Leasing & Capital, LLC

     Delaware         2008 3692777         11/4/2008       $ 200,000        
Copier Machines   

Silicon Valley Bank

     Delaware         4015705 9         1/20/2004       $ —          
n/a -no obligation (1) 

Silicon Valley Bank

     Delaware         2007 0032903         1/3/2007       $ —          
n/a -no obligation (1) 

 

(1) To be released.

 

17